Exhibit 10.51

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from time
to time, this “Security Agreement”) is entered into as of August 3, 2009, by and
among Heartland Payment Systems, Inc., a Delaware corporation (the “Borrower”),
The Heartland Payroll Company, L.L.C., an Ohio limited liability company
(“Payroll”), Debitek, Inc., a Delaware corporation (“Debitek”), Heartland
Acquisition, LLC, a Delaware limited liability company (“Heartland Acquisition”
and, together with Payroll and Debitek, collectively, the “Guarantors”), and
JPMorgan Chase Bank, N.A., in its capacity as administrative agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”)
for the lenders from time to time party to the Credit Agreement referred to
below (collectively, the “Lenders”).

PRELIMINARY STATEMENTS

The Borrower, the Administrative Agent and the Lenders are party to that certain
Amended and Restated Credit Agreement dated as of May 30, 2008 (as amended by
the Amendment referred to below, and as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

The Guarantors have executed those certain Guaranties (as defined in the Credit
Agreement), pursuant to which they have guaranteed the Secured Obligations (as
hereinafter defined).

The Borrower, the Administrative Agent and the Lenders party thereto are
entering into that certain Amendment No. 1 and Limited Waiver dated as of the
date hereof (the “Amendment”).

The Borrower and the Guarantors (collectively, the “Grantors”) are entering into
this Security Agreement in order to induce the Lenders to enter into the
Amendment and to secure the Secured Obligations.

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

1.2. Terms Defined in UCC. Terms defined in the UCC (as hereinafter defined)
that are not otherwise defined in this Security Agreement are used herein as
defined in the UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the introductory paragraph and
the Preliminary Statements of this Security Agreement, the following terms shall
have the following meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.



--------------------------------------------------------------------------------

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” means all (a) Accounts; (b) Chattel Paper (including, without
limitation, electronic chattel paper and tangible chattel paper); (c) Commercial
Tort Claims; (d) Copyrights, Patents, Trademarks and Licenses; (e) Deposit
Accounts; (f) Documents; (g) Equipment; (h) Fixtures; (i) General Intangibles;
(j) Goods; (k) Instruments; (l) Inventory; (m) Investment Property; (n) Money;
(o) letters of credit, Letter-of-Credit Rights and Supporting Obligations;
(p) Commodities Accounts, (q) Securities Accounts and (r) all accessions to,
substitutions for and replacements, Proceeds, Stock Rights, insurance proceeds
and products of the foregoing, together with all books and Records, customer
lists, credit files, computer files, programs, printouts and other computer
materials and Records related thereto and any General Intangibles at any time
evidencing or relating to any of the foregoing.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any Grantor for any real property where any Collateral is located,
as such landlord waiver or other agreement may be amended, restated, or
otherwise modified from time to time.

“Commercial Tort Claims” shall have the meaning set forth in Article 9 of the
UCC and shall include those claims listed on Schedule 1 attached hereto.

“Commodity Account” shall have the meaning set forth in Article 9 of the UCC.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among a Grantor, a banking
or financial institution with which a Deposit Account is maintained, and the
Administrative Agent, which agreement grants the Administrative Agent Control of
such Deposit Account and all deposits and balances held in such Deposit Account.



--------------------------------------------------------------------------------

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Money” shall have the meaning set forth in Article 1 of the UCC.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of each of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.

“Proceeds” shall have the meaning set forth in Article 9 of the UCC.



--------------------------------------------------------------------------------

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money that are General
Intangibles or which are otherwise included as Collateral.

“Records” shall have the meaning set forth in Article 9 of the UCC.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Secured Obligations” means, with respect to the Borrower, all “Obligations” as
defined in the Credit Agreement and, with respect to each Guarantor, all
“Guaranteed Obligations” as defined in the Guaranty executed by such Guarantor.

“Secured Parties” means the holders from time to time of the Secured
Obligations.

“Securities Account” shall have the meaning set forth in Article 8 of the UCC.

“Security” has the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property that any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest and any right to receive earnings, in which such Grantor now
has or hereafter acquires any right, issued by an issuer of such Equity
Interest.

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, the Administrative Agent’s Lien on any
Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF SECURITY INTEREST

2.1. Assignment and Grant of Security Interest. As security for the payment and
performance, as the case may be, in full of the Secured Obligations, each
Grantor hereby assigns to, and pledges and grants to the Administrative Agent,
for its benefit and the ratable benefit of the Secured Parties, a security
interest in the entire right, title, and interest of such Grantor in and to all
Collateral of such Grantor, whether now or hereafter existing, owned, arising or
acquired. Notwithstanding anything to the contrary contained herein, the
security interests granted under this Security Agreement shall not extend to any
lease, license or other contract of a Grantor if the grant of a security
interest in such lease, license or contract in the manner contemplated by this
Security Agreement is prohibited by the terms of such lease, license or contract
or by applicable law and would result in the termination of such lease, license
or contract or give the other parties thereto the right to terminate, accelerate
or otherwise adversely alter such Grantor’s rights, titles and interests
thereunder (including upon the giving of notice or the lapse of time or both);
provided that any such limitation described above on the security interests
granted hereunder shall only apply to the extent that any such prohibition could
not be rendered ineffective pursuant to the UCC or any other applicable law.
Notwithstanding anything to the contrary contained herein, the amount of Equity
Interests in any First Tier Foreign Subsidiary pledged by such Grantor hereunder
shall be (i) no more than 66% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
such First Tier Foreign Subsidiary and (ii) 100% of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in such First Tier Foreign Subsidiary.

2.2. Grantor Remains Liable. Anything herein to the contrary notwithstanding,
(a) each Grantor shall remain liable with respect to and under all Collateral,
(b) the exercise by the Administrative Agent or any other Secured Party of any
of the rights hereunder shall not release any Grantor from any of its duties or
obligations with respect to or under any Collateral, and (c) neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability with respect to or under any Collateral by reason of this Agreement,
nor shall the Administrative Agent or any other Secured Party be obligated to
perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.
Without limiting the generality of the foregoing, nothing contained in this
Security Agreement shall be construed as rendering the Administrative Agent or
any other Secured Party liable, directly or indirectly, for any obligations of
any Grantor under any agreement, instrument, permit, lease, license or other
document subject to the Lien hereof, or any judgment, decree or order of any
governmental authority. Until an Event of Default shall occur and be continuing,
except as otherwise provided in this Security Agreement, the Credit Agreement or
other Loan Documents, Grantors shall have the right to possession and enjoyment
of the Collateral for the purpose of conducting the ordinary course of their
respective businesses, subject to and upon the terms hereof and of the Credit
Agreement and the other Loan Documents.

2.3. Delivery of Security and Instrument Collateral. All certificates or
Instruments constituting or evidencing the Collateral shall be delivered to and
held by or on behalf of the Administrative Agent pursuant hereto and shall be in
suitable form for transfer by delivery, or



--------------------------------------------------------------------------------

shall be accompanied by undated and duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the
Administrative Agent. Except as set forth in Section 4.6, it is the intention of
the parties hereto that record and beneficial ownership of such certificates,
Instruments or any Pledged Collateral, including all voting, consensual, and
dividend rights, shall remain in the applicable Grantor until the occurrence and
during the continuation of an Event of Default and until the Administrative
Agent shall notify the applicable Grantor of the Administrative Agent’s exercise
of voting, consensual, or dividend rights with respect to such certificates,
Instruments or Pledged Collateral or of its intent to transfer to or to register
in the name of the Administrative Agent or any of its nominees any or all of
such Collateral; provided that no such notice shall be required if an Event of
Default has occurred under Sections 7.01(h) or 7.01(i) of the Credit Agreement.
In addition, the Administrative Agent has the right at any time to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Administrative Agent and the other
Secured Parties with respect to itself and the Collateral owned by it that:

3.1. Title, Perfection and Priority. Each Grantor has good and valid rights in
or the power to transfer the Collateral and title to the Collateral with respect
to which it has purported to grant a security interest hereunder, free and clear
of all Liens except for Liens permitted under Section 4.1(e), and has full power
and authority to grant to the Administrative Agent the security interest in such
Collateral pursuant hereto. When a financing statement listing such Grantor as
debtor, the Administrative Agent as secured party and describing the Collateral
(or describing the Collateral as “all assets of Grantor” or words of similar
effect) has been filed with the Secretary of State (or other similar
Governmental Authority) of the state of organization of such Grantor listed in
Section 1 of the Perfection Certificate, the Administrative Agent will have a
fully perfected first priority security interest in the Collateral of each
Grantor in which a security interest may be perfected by filing a financing
statement, subject only to Liens permitted under Section 4.1(e).

3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of each Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth in Section 1 of the Perfection
Certificate.

3.3. Principal Location. Each Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are disclosed in Section 2(a) of the
Perfection Certificate.

3.4. Deposit Accounts and Securities Accounts. Each Grantor’s Deposit Accounts
and Securities Accounts are listed in Section 2(f) of the Perfection Certificate
(other than payroll processing accounts for third parties, remote deposit
capture processing accounts and card processing accounts).



--------------------------------------------------------------------------------

3.5. Exact Names. The name in which each Grantor has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization.

3.6. Intellectual Property. No Grantor has any interest in, or title to, any
Patent, Trademark or Copyright except as set forth in Exhibit A, other than
Patents, Trademarks or Copyrights that are not material to the conduct of such
Grantor’s business or operations. This Security Agreement is effective to create
a valid and continuing Lien and, upon filing of appropriate financing statements
in the offices referenced in Section 3.1 and this Security Agreement with the
United States Copyright Office and the United States Patent and Trademark
Office, fully perfected first priority security interests in favor of the
Administrative Agent (for the benefit of the Administrative Agent and the other
Secured Parties) on each Grantor’s Patents, Trademarks and Copyrights; such
perfected security interests are enforceable as such as against any and all
creditors of and purchasers from each Grantor; and all action necessary or
desirable to protect and perfect the Administrative Agent’s Lien on each
Grantor’s Patents, Trademarks or Copyrights shall have been duly taken.

3.7. Filing Requirements. None of the Equipment is covered by any certificate of
title, except for vehicles with an aggregate value not in excess of $1,000,000.
None of the Collateral is of a type for which security interests or liens may be
perfected by filing under any federal statute except for (a) vehicles and
(b) Patents, Trademarks and Copyrights held by the Grantors as set forth in
Section 3.6.

3.8. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming any Grantor as debtor has been filed or is of
record in any jurisdiction except (a) for financing statements or security
agreements naming the Administrative Agent as the secured party on behalf of the
Secured Parties and (b) as permitted by Section 4.1(e).

3.9. Pledged Collateral.

(a) Schedules 9 and 10 to the Perfection Certificate set forth a complete and
accurate list of all of the Pledged Collateral (other than Instruments with an
outstanding amount of less than $250,000). Each Grantor is the direct, sole
beneficial owner and sole holder of record of the Pledged Collateral listed on
Schedules 9 and 10 to the Perfection Certificate as being owned by it, free and
clear of any Liens, except for the security interest granted to the
Administrative Agent for the benefit of itself and the other Secured Parties
hereunder. Each Grantor further represents and warrants that (i) all Pledged
Collateral constituting an Equity Interest has been (to the extent such concepts
are relevant with respect to such Pledged Collateral) duly authorized and
validly issued, and is fully paid and non-assessable, (ii) with respect to any
certificates delivered to the Administrative Agent representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, the Grantor has so informed the Administrative Agent so that
the Administrative Agent may take steps to perfect its security interest therein
as a General Intangible, (iii) if requested by the Administrative Agent, all
Pledged Collateral held by a securities intermediary is covered by a control
agreement among the Grantor, the securities intermediary and the Administrative
Agent pursuant to which the



--------------------------------------------------------------------------------

Administrative Agent has Control and (iv) with respect to all Pledged Collateral
which represents Indebtedness owed to any Grantor, (a) such Pledged Collateral
has been duly authorized, authenticated or issued and delivered by the issuer of
such Indebtedness and is the legal, valid and binding obligation of such issuer;
and (b) such issuer is not in default thereunder.

(b) In addition, (i) none of the Pledged Collateral has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject, (ii) there are existing no options, warrants, calls or commitments of
any character whatsoever relating to the Pledged Collateral or which obligate
the issuer of any Equity Interest included in the Pledged Collateral to issue
additional Equity Interests, and (iii) no consent, approval, authorization, or
other action by, and no giving of notice to or, filing with, any governmental
authority or any other Person is required for the pledge by any Grantor of the
Pledged Collateral pursuant to this Security Agreement or for the execution,
delivery and performance of this Security Agreement by any Grantor, or for the
exercise by the Administrative Agent of the voting or other rights provided for
in this Security Agreement or for the remedies in respect of the Pledged
Collateral pursuant to this Security Agreement, except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

4.1. General.

(a) Collateral Records. Each Grantor will maintain complete and accurate books
and Records with respect to the Collateral, and furnish to the Administrative
Agent, with sufficient copies for each of the Secured Parties, such reports
relating to the Collateral as the Administrative Agent shall from time to time
reasonably request.

(b) Authorization to File Financing Statements; Ratification. Each Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be reasonably
requested by the Administrative Agent in order to maintain a first priority
perfected security interest in and, if applicable, Control of, the Collateral.
Any financing statement relating to any Grantor filed by the Administrative
Agent may be filed in any filing office in any UCC jurisdiction and may
(i) indicate the Collateral (1) as all assets of such Grantor or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC or such jurisdiction,
or (2) by any other description which reasonably approximates the description
contained in this Security Agreement, and (ii) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (A) whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor, and (B) in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates. Each Grantor also agrees to furnish any such
information to the Administrative Agent promptly upon request.



--------------------------------------------------------------------------------

(c) Further Assurances. Each Grantor will, if so requested by the Administrative
Agent, furnish to the Administrative Agent, as often as the Administrative Agent
reasonably requests, statements and schedules further identifying and describing
the Collateral and such other reports and information in connection with the
Collateral as the Administrative Agent may reasonably request, all in such
detail as the Administrative Agent may reasonably specify. Each Grantor also
agrees to take any and all actions necessary to defend title to the Collateral
against all persons and to defend the security interest of the Administrative
Agent in the Collateral and the priority thereof against any Lien not expressly
permitted hereunder.

(d) Disposition of Collateral. Each Grantor will not sell, lease or otherwise
dispose of the Collateral except for dispositions specifically permitted
pursuant to Section 6.11 of the Credit Agreement.

(e) Liens. Each Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by such Grantor except (i) the security interests created
by this Security Agreement and (ii) Liens permitted by Section 6.02 of the
Credit Agreement.

(f) Other Financing Statements. Each Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral, except as permitted by Section 4.1(e). Each Grantor acknowledges
that it is not authorized to file any financing statement or amendment or
termination statement with respect to any financing statement without the prior
written consent of the Administrative Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the UCC.

(g) Locations. Each Grantor will not, without thirty (30) days prior written
notice, change its principal place of business or chief executive office from
the location identified in Section 2(a) of the Perfection Certificate.

4.2. Receivables.

(a) Certain Agreements on Receivables. Each Grantor will not, without the
consent of the Administrative Agent, not to be unreasonably withheld, make or
agree to make any discount, credit, rebate or other reduction in the original
amount owing on a Receivable or accept in satisfaction of a Receivable less than
the original amount thereof, except that, prior to the occurrence of an Event of
Default, the Grantor may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business.

(b) Collection of Receivables. Except as otherwise provided in this Security
Agreement, each Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables.

(c) Delivery of Invoices. Each Grantor will deliver to the Administrative Agent
promptly upon its reasonable request after the occurrence and during the
continuation of an Event of Default duplicate invoices with respect to each
Account of such Grantor bearing such language of assignment as the
Administrative Agent shall specify.



--------------------------------------------------------------------------------

(d) Electronic Chattel Paper. Upon the Administrative Agent’s reasonable
request, each Grantor shall take all steps necessary to grant the Administrative
Agent Control of all electronic chattel paper having a value in excess of
$250,000 in accordance with the UCC and all “transferable records” as defined in
each of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act.

4.3. Inventory and Equipment.

(a) Maintenance of Goods. Each Grantor will do all things necessary to maintain,
preserve, protect and keep the Inventory and the Equipment of such Grantor in
good repair and working and saleable condition, except for damaged or defective
goods arising in the ordinary course of such Grantor’s business and except for
ordinary wear and tear in respect of such Equipment.

(b) Titled Vehicles. Upon the Administrative Agent’s request, each Grantor will
deliver to the Administrative Agent the original of any vehicle title
certificate and provide and/or file all other documents or instruments necessary
to have the Lien of the Administrative Agent granted pursuant to this Security
Agreement noted on any such certificate or with the appropriate state office;
provided that, so long as no Event of Default has occurred, no such request
shall be made with respect to vehicles having a value less than $1,000,000.

4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Except as
otherwise specified in Section 5.11 of the Credit Agreement, each Grantor will
(a) deliver to the Administrative Agent immediately upon execution of this
Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral (if any then exist), provided that, so long
as no Event of Default has occurred, no such delivery shall be required with
respect to Chattel Paper and Instruments having a value less than $250,000,
(b) hold in trust for the Administrative Agent upon receipt and immediately
thereafter deliver to the Administrative Agent any Chattel Paper, Securities and
Instruments constituting Collateral, provided that, so long as no Event of
Default has occurred, no such delivery shall be required with respect to Chattel
Paper and Instruments having a value less than $250,000, (c) upon the
Administrative Agent’s request, deliver to the Administrative Agent (and
thereafter hold in trust for the Administrative Agent upon receipt and
immediately deliver to the Administrative Agent) any Document evidencing or
constituting Collateral provided that, so long as no Event of Default has
occurred, no such delivery shall be required with respect to Documents having a
value less than $250,000 and (d) upon the Administrative Agent’s request,
deliver to the Administrative Agent a duly executed amendment to this Security
Agreement, in the form of Exhibit B hereto (each, an “Amendment”), pursuant to
which such Grantor will pledge such additional Collateral. Each Grantor hereby
authorizes the Administrative Agent to attach each Amendment to this Security
Agreement and agrees that all additional Collateral set forth in such Amendments
shall be considered to be part of the Collateral.

4.5. Uncertificated Pledged Collateral. Each Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities



--------------------------------------------------------------------------------

intermediary, such securities intermediary) of uncertificated securities or
other types of Pledged Collateral not represented by certificates to mark their
books and Records with the numbers and face amounts of all such uncertificated
securities or other types of Pledged Collateral not represented by certificates
and all rollovers and replacements therefor to reflect the Lien of the
Administrative Agent granted pursuant to this Security Agreement. Each Grantor
will take any reasonable actions deemed necessary by the Administrative Agent to
cause (a) the issuers of uncertificated securities which are Pledged Collateral
and (b) any securities intermediary which is the holder of any Pledged
Collateral, to cause the Administrative Agent to have and retain Control over
such Pledged Collateral. Without limiting the foregoing, at the Administrative
Agent’s reasonable request, each Grantor, will, with respect to Pledged
Collateral held with a securities intermediary, cause such securities
intermediary to enter into a control agreement with the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent, giving
the Administrative Agent Control.

4.6. Pledged Collateral.

(a) Certificated Pledged Collateral. If any Grantor shall at any time hold or
acquire any certificated Pledged Collateral, such Grantor shall forthwith
deliver the same to the Administrative Agent, accompanied by such instruments of
endorsement, transfer or assignment duly executed in blank as Administrative
Agent may from time to time specify; provided that, so long as no Event of
Default has occurred no such delivery shall be required with respect to
Instruments having a value less than $250,000.

(b) Changes in Capital Structure of Issuers. Each Grantor will not (i) permit or
suffer any issuer of an Equity Interest constituting Pledged Collateral held by
such Grantor to dissolve, merge, consolidate with any other entity, or liquidate
(except as permitted by Section 6.03 of the Credit Agreement), retire any of its
Equity Interests or other Instruments or Securities evidencing ownership, reduce
its capital, sell or encumber all or substantially all of its assets (except for
Liens permitted pursuant to Section 4.1(e) and sales of assets permitted
pursuant to Section 4.1(d)) or (ii) vote any Pledged Collateral in favor of any
of the foregoing.

(c) Issuance of Additional Securities. Each Grantor will not permit or suffer
the issuer of an Equity Interest constituting Pledged Collateral held by such
Granter to issue additional Equity Interests, any right to receive the same or
any right to receive earnings, except as permitted by Section 6.06 of the Credit
Agreement.

(d) Registration of Pledged Collateral. Each Grantor will permit any
registerable Pledged Collateral to be registered in the name of the
Administrative Agent or its nominee upon the occurrence and during the
continuation of an Event of Default.

(e) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
each Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral for all purposes not inconsistent with this
Security Agreement or any of the other Loan Documents; provided that no vote or
other right shall be exercised or action taken which would have the effect of
impairing the rights of the Administrative Agent in respect of the Pledged
Collateral.



--------------------------------------------------------------------------------

(ii) Each Grantor will permit the Administrative Agent or its nominee at any
time after the occurrence of an Event of Default, without notice, to exercise
all voting rights or other rights relating to Pledged Collateral, including,
without limitation, exchange, subscription or any other rights, privileges, or
options pertaining to any Equity Interest or Investment Property constituting
Pledged Collateral as if it were the absolute owner thereof.

(iii) Prior to an Event of Default, each Grantor shall be entitled to collect
and receive for its own use all cash dividends and interest paid in respect of
the Pledged Collateral to the extent not in violation of the Credit Agreement
other than any of the following distributions and payments (collectively
referred to as the “Excluded Payments”): (A) dividends and interest paid or
payable other than in cash in respect of any Pledged Collateral, and instruments
and other property received, receivable or otherwise distributed in respect of,
or in exchange for, any Pledged Collateral; (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in capital of an issuer;
and (C) cash paid, payable or otherwise distributed, in respect of principal of,
or in redemption of, or in exchange for, any Pledged Collateral; provided that,
until actually paid, all rights to such distributions shall remain subject to
the Lien created by this Security Agreement; and

(iv) All Excluded Payments whenever paid or made and, during the continuation of
any Event of Default, and all other distributions in respect of any of the
Pledged Collateral, whenever paid or made, shall be delivered to the
Administrative Agent to hold as Pledged Collateral and shall, if received by any
Grantor, be received in trust for the benefit of the Administrative Agent, be
segregated from the other property or funds of such Grantor, and be forthwith
delivered to the Administrative Agent as Pledged Collateral in the same form as
so received (with any necessary endorsement).

4.7. Intellectual Property.

(a) Each Grantor will, upon the Administrative Agent’s request, use commercially
reasonable efforts to secure all consents and approvals necessary or appropriate
for the assignment to or benefit of the Administrative Agent of any material
License held by such Grantor and to enforce the security interests granted
hereunder.

(b) Each Grantor shall notify the Administrative Agent promptly if it knows or
has reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) may become abandoned or
dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same,
unless such Grantor shall determine in its reasonable business judgment that
such Patent, Trademark or Copyright is not material to the conduct of such
Grantor’s business.



--------------------------------------------------------------------------------

(c) In no event shall any Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving the Administrative Agent prior written notice thereof, and, upon
the request of the Administrative Agent, such Grantor shall execute and deliver
any and all security agreements as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s first priority security interest
on such Patent, Trademark or Copyright, and the General Intangibles of such
Grantor relating thereto or represented thereby.

(d) Each Grantor shall take all actions necessary or reasonably requested by the
Administrative Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of the Patents,
Trademarks and Copyrights (now or hereafter existing), including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings, unless such Grantor
shall determine in its reasonable business judgment that such Patent, Trademark
or Copyright is not material to the conduct of such Grantor’s business.

(e) Each Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is not material to the conduct of its business or
operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as the Administrative Agent shall deem
appropriate under the circumstances to protect such Patent, Trademark or
Copyright. In the event that any Grantor institutes suit because any of the
Patents, Trademarks or Copyrights constituting Collateral is infringed upon, or
misappropriated or diluted by a third party, such Grantor shall comply with
Section 4.8.

4.8. Commercial Tort Claims. Each Grantor shall promptly, and in any event
within ten Business Days (or such longer period of time consented to by the
Administrative Agent in its sole discretion) after the same is acquired by it,
notify the Administrative Agent of any Commercial Tort Claim acquired by it,
other than those claims listed on Schedule 1 attached hereto, in which the
damages claimed by such Grantor exceed $250,000 and, unless the Administrative
Agent otherwise consents, the Grantor shall enter into an amendment to this
Security Agreement, in the form of Exhibit B hereto, granting to the
Administrative Agent a first priority security interest in such commercial tort
claim.

4.9. Letter-of-Credit Rights. If any Grantor is or becomes the beneficiary of a
letter of credit with a face amount in excess of $500,000, such Grantor shall
promptly, and in any event within ten Business Days (or such longer period of
time consented to by the Administrative Agent in its sole discretion) after
becoming a beneficiary, notify the Administrative Agent thereof and upon request
of the Administrative Agent cause the issuer and/or confirmation bank to consent
to the assignment of any Letter-of-Credit Rights to the Administrative Agent.

4.10. Federal, State or Municipal Claims. Each Grantor will promptly notify the
Administrative Agent of any Collateral which constitutes a claim against the
United States



--------------------------------------------------------------------------------

government or any state or local government or any instrumentality or agency
thereof if the amount of such claim exceeds $250,000, the assignment of which
claim is restricted by federal, state or municipal law.

4.11. No Interference. Each Grantor agrees that it will not interfere with any
right, power or remedy of the Administrative Agent provided for in this Security
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Administrative
Agent of any one or more of such rights, powers or remedies.

4.12. Insurance. (a) In the event any Collateral is located in any area that has
been designated by the Federal Emergency Management Agency as a “Special Flood
Hazard Area”, the Grantor that owns such Collateral shall, promptly upon its
obtaining knowledge of such designation, purchase and maintain flood insurance
on such Collateral (including any personal property which is located on any real
property leased by such Loan Party within a “Special Flood Hazard Area”). The
amount of all insurance required by this Section shall at a minimum comply with
applicable law, including the Flood Disaster Protection Act of 1973, as amended.
All premiums on such insurance shall be paid when due by such Grantor, and
copies of the policies delivered to the Administrative Agent. If such Grantor
fails to obtain any insurance as required by this Section, the Administrative
Agent may obtain such insurance at the Borrower’s expense. By purchasing such
insurance, the Administrative Agent shall not be deemed to have waived any
Default arising from such Grantor’s failure to maintain such insurance or pay
any premiums therefor.

(b) All insurance policies required under Section 5.05 of the Credit Agreement
shall name the Administrative Agent (for the benefit of the Administrative Agent
and the other Secured Parties) as an additional insured or as loss payee, as
applicable, and shall contain loss payable clauses or mortgagee clauses, through
endorsements in form and substance satisfactory to the Administrative Agent,
which provide that: (i) all Proceeds thereunder with respect to any Collateral
shall be payable to the Administrative Agent (for the benefit of the
Administrative Agent and the other Secured Parties); (ii) if available on
commercially reasonable terms, no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy; and
(iii) such policy and loss payable or mortgagee clauses may be canceled,
amended, or terminated only upon at least thirty days prior written notice given
to the Administrative Agent.

4.13. Collateral Access Agreements. With respect to each location (other than a
location that is owned by a Grantor) where any Collateral with an aggregate fair
market value in excess of $250,000 is maintained, upon the Administrative
Agent’s request, each Grantor shall use commercially reasonable efforts to
obtain a Collateral Access Agreement, from the lessor of each leased property,
mortgagee of owned property or bailee or consignee with respect to any
warehouse, processor or converter facility or other location where Collateral is
stored or located, which agreement or letter shall provide access rights,
contain a waiver or subordination of all Liens or claims that the landlord,
mortgagee, bailee or consignee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to the Administrative Agent. Each Grantor shall timely and fully pay and perform
its obligations under all leases and other agreements with respect to each
leased location or third party warehouse where any Collateral is or may be
located.



--------------------------------------------------------------------------------

4.14. Deposit Accounts, Commodity Accounts and Securities Accounts. (a) Each
Grantor will provide to the Administrative Agent a Deposit Account Control
Agreement duly executed on behalf of each financial institution holding a
Deposit Account of such Grantor, provided that no such Deposit Account Control
Agreement shall be required for any such Deposit Account that is a payroll
processing account for third parties, remote deposit capture processing account
or card processing account.

(b) Each Grantor will upon the Administrative Agent’s request, take all actions
necessary to establish in the Administrative Agent Control over each Securities
Account or Commodity Account established or maintained by such Grantor.

4.15. Change of Name or Location; Change of Fiscal Year. Each Grantor shall not
(a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business or mailing address, (c) change the type of entity that it is,
(d) change its organization identification number, if any, issued by its state
of incorporation or other organization, or (e) change its jurisdiction of
incorporation or organization, in each case, unless the Administrative Agent
shall have received at least thirty days’ (or such shorter period of time
permitted by the Administrative Agent in its sole discretion) prior written
notice of such change and the Administrative Agent shall have acknowledged in
writing (such acknowledgment not to be unreasonably withheld) that either
(1) such change will not adversely affect the validity, perfection or priority
of the Administrative Agent’s security interest in the Collateral, or (2) any
reasonable action requested by the Administrative Agent in connection therewith
has been completed or taken (including any action to continue the perfection of
any Liens in favor of the Administrative Agent, on behalf of Secured Parties, in
any Collateral).

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

5.1. Events of Default. The occurrence of any Event of Default under the Credit
Agreement shall constitute an Event of Default hereunder.

5.2. Remedies.

(a) Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may exercise any or all of the following rights and
remedies:

(i) those rights and remedies provided in this Security Agreement or any of the
other Loan Documents; provided that, this Section 5.2(a) shall not be understood
to limit any rights or remedies available to the Administrative Agent or the
Secured Parties prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;



--------------------------------------------------------------------------------

(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement or and other control agreement with any commodity
intermediary or securities intermediary and take any action therein with respect
to such Collateral;

(iv) without notice (except as specifically provided in Section 7.1, pursuant to
any Collateral Access Agreement or elsewhere herein), demand or advertisement of
any kind to any Grantor or any other Person, enter the premises of any Grantor
where any Collateral is located (through self-help and without judicial process)
to collect, receive, assemble, process, appropriate, sell, lease, assign, grant
an option or options to purchase or otherwise dispose of, deliver, or realize
upon, the Collateral or any part thereof in one or more parcels at public or
private sale or sales (which sales may be adjourned or continued from time to
time with or without notice and may take place at such Grantor’s premises or
elsewhere), for cash, on credit or for future delivery without assumption of any
credit risk, and upon such other terms as the Administrative Agent may deem
commercially reasonable; and

(v) concurrently with written notice to any Grantor that owns such Collateral,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, exercise the voting and all other rights as a
holder with respect thereto, collect and receive all cash dividends, interest,
principal and other distributions made thereon and otherwise act with respect to
the Pledged Collateral as though the Administrative Agent was the outright owner
thereof.

(b) The Administrative Agent, on behalf of itself and the other Secured Parties,
may comply with any applicable state or federal law requirements in connection
with a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(c) The Administrative Agent (or its nominee) shall have the right upon any such
public sale or sales and, to the extent permitted by law, upon any such private
sale or sales, to purchase for the benefit of the Administrative Agent and the
other Secured Parties, the whole or any part of the Collateral so sold, free of
any right of equity redemption, which equity redemption each Grantor hereby
expressly releases.

(d) Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment.

(e) Notwithstanding the foregoing, neither the Administrative Agent nor the



--------------------------------------------------------------------------------

other Secured Parties shall be required to (i) make any demand upon, or pursue
or exhaust any of their rights or remedies against, any Loan Party, any other
obligor, guarantor, pledgor or any other Person with respect to the payment of
the Secured Obligations or to pursue or exhaust any of their rights or remedies
with respect to any Collateral therefor or any direct or indirect guarantee
thereof, (ii) marshal the Collateral or any guarantee of the Secured Obligations
or to resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

(f) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause
(a) above. Each Grantor also acknowledges that any private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if such Grantor and the issuer would agree to do so.

5.3. Grantor’s Obligations Upon Event of Default. Upon the request of the
Administrative Agent during the continuation of an Event of Default, each
Grantor will:

(a) assemble and make available to the Administrative Agent the Collateral and
all books and Records relating thereto at any place or places specified by the
Administrative Agent, whether at such Grantor’s premises or elsewhere;

(b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and Records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and Records relating thereto, or both, to remove all or any part of the
Collateral or the books and Records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay such Grantor for such use
and occupancy; provided such Grantor shall be permitted a reasonable period of
time to make copies of the Collateral or the books and Records related thereto,
as applicable, prior to removal;

(c) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Administrative
Agent may request, all in form and substance satisfactory to the Administrative
Agent, and furnish to the Administrative Agent, or cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify;

(d) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and



--------------------------------------------------------------------------------

(e) at its own expense, cause the independent certified public accountants then
engaged by such Grantor to prepare and deliver to the Administrative Agent and
each other Secured Party, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all Accounts;
(iii) trial balances; and (iv) a test verification of such Accounts.

5.4. Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to such Grantor) to use, license or sublicense any
intellectual property rights now owned or hereafter acquired by such Grantor,
and wherever the same may be located, and including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof
and (b) irrevocably agrees that the Administrative Agent may sell any of such
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased such Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Administrative
Agent may finish any work in process and affix any Trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

6.1. Account Verification. After the occurrence and during the continuance of an
Event of Default, the Administrative Agent may, in the Administrative Agent’s
own name, in the name of a nominee of the Administrative Agent, or in the name
of any Grantor, communicate (by mail, telephone, facsimile or otherwise) with
the Account Debtors of such Grantor, parties to contracts with such Grantor and
obligors in respect of Instruments of such Grantor to verify with such Persons,
to the Administrative Agent’s satisfaction, the existence, amount, terms of, and
any other matter relating to, Accounts, Instruments, Chattel Paper, payment
intangibles and/or other Receivables.

6.2. Authorization for Secured Party to Take Certain Action.

(a) Each Grantor irrevocably authorizes the Administrative Agent, with respect
to clauses (i), (iii) and (iv) below, at any time and, with respect to clause
(ii) and clauses (v) through (xvi) below, after the occurrence and during the
continuance of an Event of Default, in the sole discretion of the Administrative
Agent and appoints the Administrative Agent as its attorney in fact (i) to
execute on behalf of such Grantor as debtor and to file financing statements
necessary or desirable in the Administrative Agent’s sole discretion to perfect
and to maintain the perfection and priority of the Administrative Agent’s
security interest in the Collateral, (ii) to endorse and collect any cash
proceeds of the Collateral, (iii) to file a carbon, photographic or other
reproduction of this Security Agreement or any financing statement with respect
to the



--------------------------------------------------------------------------------

Collateral as a financing statement and to file any other financing statement or
amendment of a financing statement (which does not add new collateral or add a
debtor) in such offices as the Administrative Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the Administrative Agent’s security interest in the Collateral, (iv) to contact
and enter into one or more agreements with the issuers of uncertificated
securities which are Pledged Collateral or with securities intermediaries
holding Pledged Collateral as may be necessary or advisable to give the
Administrative Agent Control over such Pledged Collateral, (v) to apply the
proceeds of any Collateral received by the Administrative Agent to the Secured
Obligations as provided in Section 7.2 of the Credit Agreement, (vi) to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for such Liens as are specifically permitted hereunder), (vii) to
contact Account Debtors for any reason, (viii) to demand payment or enforce
payment of the Receivables in the name of the Administrative Agent or such
Grantor and to endorse any and all checks, drafts, and other instruments for the
payment of money relating to the Receivables, (ix) to sign such Grantor’s name
on any invoice or bill of lading relating to the Receivables, drafts against any
Account Debtor of such Grantor, assignments and verifications of Receivables,
(x) to exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral, (xi) to settle, adjust,
compromise, extend or renew the Receivables, (xii) to settle, adjust or
compromise any legal proceedings brought to collect Receivables, (xiii) to
prepare, file and sign such Grantor’s name on a proof of claim in bankruptcy or
similar document against any Account Debtor of such Grantor, (xiv) to prepare,
file and sign such Grantor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables,
(xv) to change the address for delivery of mail addressed to such Grantor to
such address as the Administrative Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor, and (xvi) to do all other acts
and things necessary to carry out this Security Agreement; and each Grantor
agrees to reimburse the Administrative Agent on demand for any documented
payment made or any documented expense incurred by the Administrative Agent in
connection with any of the foregoing; provided that, this authorization shall
not relieve any Grantor of any of its obligations under this Security Agreement
or the Loan Documents.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, under this Section 6.2 are solely
to protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers.

6.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS THE PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
6.2 ABOVE) OF SUCH GRANTOR WITH RESPECT TO THE PLEDGED COLLATERAL UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, INCLUDING THE
RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO.
IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF
THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT
TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER
OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING



--------------------------------------------------------------------------------

WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE
OCCURRENCE OF A DEFAULT.

6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR ANY OTHER
SECURED PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT
OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE
LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT
OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED
THAT IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

ARTICLE VII

GENERAL PROVISIONS

7.1. Waivers. Unless prohibited by applicable law, each Grantor hereby waives
notice of the time and place of any public sale or the time after which any
private sale or other disposition of all or any part of the Collateral may be
made. To the extent such notice may not be waived under applicable law, any
notice made shall be deemed reasonable if sent to the Grantor that owns such
Collateral and the other Grantors, addressed as set forth in Article VIII, at
least ten days prior to (i) the date of any such public sale or (ii) the time
after which any such private sale or other disposition may be made. To the
maximum extent permitted by applicable law, each Grantor waives all claims,
damages, and demands against the Administrative Agent or any other Secured Party
arising out of the repossession, retention or sale of the Collateral, except
such as arise solely out of the gross negligence or willful misconduct of the
Administrative Agent or such other Secured Party as finally determined by a
court of competent jurisdiction. To the extent it may lawfully do so, each
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Administrative Agent or
any other Secured Party, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.



--------------------------------------------------------------------------------

7.2. Limitation on the Administrative Agent’s and Secured Parties’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each other Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Administrative
Agent nor any other Secured Party shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Administrative Agent or such other Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Administrative Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is commercially reasonable
for the Administrative Agent (i) to fail to incur expenses deemed significant by
the Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.2. Without limitation upon the foregoing, nothing contained in this
Section 7.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent or any other Secured Party that would not
have been granted or imposed by this Security Agreement or by applicable law in
the absence of this Section 7.2.

7.3. Compromises and Collection of Collateral. Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by



--------------------------------------------------------------------------------

obligors with respect to certain of the Receivables, that certain of the
Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the
Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine, or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

7.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
such Grantor shall reimburse the Administrative Agent for any documented amounts
paid by the Administrative Agent pursuant to this Section 7.4. Each Grantor’s
obligation to reimburse the Administrative Agent pursuant to the preceding
sentence shall be a Secured Obligation payable on demand.

7.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 5.3, or 7.6
will cause irreparable injury to the Administrative Agent and the other Secured
Parties and that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breaches, and therefore agrees,
without limiting the right of the Administrative Agent or the other Secured
Parties to seek and obtain specific performance of other obligations of such
Grantor contained in this Security Agreement, that the covenants of such Grantor
contained in the Sections referred to in this Section 7.5 shall be specifically
enforceable against such Grantor.

7.6. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1(d), and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the other Secured Parties
unless such authorization is in writing signed by the Administrative Agent.

7.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any other Secured Party to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement whatsoever shall be valid unless in writing signed by
the Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.02 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this Security Agreement or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the other Secured Parties until the
Secured Obligations have been paid in full.



--------------------------------------------------------------------------------

7.8. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

7.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

7.10. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.

7.11. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

7.12. Expenses. The Grantors shall reimburse the Administrative Agent for any
and all reasonable and documented out-of-pocket expenses (including reasonable
outside attorneys’, auditors’ and accountants’ fees) paid or incurred by the
Administrative Agent in connection with the preparation, execution, delivery and
administration of this Security Agreement. The Grantors shall also reimburse the
Administrative Agent for any and all documented out-of-pocket expenses
(including reasonable outside attorneys’, auditors’ and accountants’ fees) paid
or incurred by the Administrative Agent in connection with the collection and
enforcement of



--------------------------------------------------------------------------------

this Security Agreement and in the audit, analysis, administration, collection,
preservation or sale of the Collateral (including the expenses and charges
associated with any periodic or special audit of the Collateral). Any and all
costs and expenses incurred by the Grantors in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantors.

7.13. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

7.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been paid and
performed in full (or with respect to any outstanding Letters of Credit, a cash
deposit or supporting letter of credit acceptable to the Administrative Agent
has been delivered to the Administrative Agent) and no commitments of the
Administrative Agent or the other Secured Parties which would give rise to any
Secured Obligations are outstanding.

7.15. Entire Agreement. This Security Agreement and the other Loan Documents
embody the entire agreement and understanding between each Grantor, the
Administrative Agent and the other Secured Parties relating to the Collateral
and supersede all prior agreements and understandings between each Grantor, the
Administrative Agent and the other Secured Parties relating to the Collateral.

7.16. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

7.17. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING
IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS SECURITY



--------------------------------------------------------------------------------

AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OF THE OTHER LOAN
DOCUMENTS SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

7.18. WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
OTHER SECURED PARTY HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.

7.19. Indemnity. Each Grantor hereby agrees to indemnify the Administrative
Agent and the other Secured Parties (each being referred to as an “Indemnitee”),
and their respective successors, assigns, agents and employees, from and
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of the
execution or delivery of this Security Agreement or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder, or in any way relating to the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by any Indemnitee or the Grantors, and any claim for Patent,
Trademark or Copyright infringement), whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

7.20. Additional Grantors. Any Person that becomes a Guarantor in accordance
with Section 5.09 of the Credit Agreement subsequent to the date hereof and that
was not a “grantor” under this Security Agreement at the time of initial
execution hereof shall become a “Grantor” hereunder by executing and delivering
to the Administrative Agent an Additional Grantor Supplement in the form
attached hereto as Exhibit C. Any such Person shall thereafter be deemed a
“Grantor” for all purposes under this Security Agreement.

7.21. Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.

7.22. Lien Absolute. All rights of the Administrative Agent and the other
Secured Parties hereunder, and all obligations of each Grantor hereunder, shall
be absolute and unconditional irrespective of:

(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document or any other agreement or instrument governing or evidencing any
Secured Obligations;



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument governing or evidencing any
Secured Obligations, except to the extent expressly set forth in any such
amendment, waiver or consent;

(c) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Secured Obligations;

(d) the insolvency of any Person; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Grantor.

7.23. Release. Each Grantor consents and agrees that the Administrative Agent
may at any time, or from time to time, in its discretion:

(a) renew, extend or change the time of payment, and/or the manner, place or
terms of payment of all or any part of the Secured Obligations; and

(b) exchange, release and/or surrender all or any of the Collateral (including
the Pledged Collateral), or any part thereof, by whomsoever deposited, which is
now or may hereafter be held by the Administrative Agent in connection with all
or any of the Secured Obligations; all in such manner and upon such terms as the
Administrative Agent may deem proper, and without notice to or further assent
from any Grantor, it being hereby agreed that each Grantor shall be and remain
bound upon this Security Agreement, irrespective of the value or condition of
any of the Collateral, and notwithstanding any such change, exchange,
settlement, compromise, surrender, release, renewal or extension, and
notwithstanding also that the Secured Obligations may, at any time, exceed the
aggregate principal amount thereof set forth in the Credit Agreement, or any
other agreement governing any Secured Obligations.

ARTICLE VIII

NOTICES

8.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent by United States mail, telecopier, personal
delivery or nationally established overnight courier service, and shall be
deemed received (a) when received, if sent by hand or overnight courier service,
or mailed by certified or registered mail notices or (b) when sent, if sent by
telecopier (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient), in each case addressed to each Grantor at
the address set forth in Section 1 of the Perfection Certificate (or, if
applicable, as set forth in the Additional Grantor Supplement executed by such
Grantor) as its principal place of business, and to the Administrative Agent at
the address set forth in Section 9.01 of the Credit agreement.



--------------------------------------------------------------------------------

8.2. Change in Address for Notices. Each of the Grantors and the Administrative
Agent may change the address for service of notice upon it by a notice in
writing to the other parties.

ARTICLE IX

THE ADMINISTRATIVE AGENT

9.1. Administrative Agent.

(a) By acceptance of the benefits of this Security Agreement, each of the
Secured Parties shall be deemed to have agreed to be bound by the terms hereof.
The provisions of this Section are, and are intended, solely to establish
certain rights as between the Secured Parties and shall not create, and shall
not be construed as creating, any rights enforceable by the Grantors or any
Subsidiary or any Affiliate of any Grantor.

(b) By acceptance of the benefits of this Security Agreement, each of the
Secured Parties shall be deemed irrevocably (i) to consent to the appointment of
the Administrative Agent as its agent hereunder, and (ii) to confirm that the
Administrative Agent shall have the authority to act as the exclusive agent of
such other Secured Party for enforcement of any provision of this Security
Agreement or the exercise of remedies hereunder.

(c) The Administrative Agent shall be entitled to rely on information provided
by the Secured Parties, or representatives of the Secured Parties, as to the
holders from time to time of the Secured Obligations and the amounts thereof and
shall have no duty independently to confirm the identities of such holders or
such amounts.

(d) Any successor Administrative Agent appointed pursuant to Article VIII of the
Credit Agreement shall be entitled to all the rights, interests and benefits of
the Administrative Agent hereunder.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

 

GRANTORS: HEARTLAND PAYMENT SYSTEMS, INC. By:  

/s/ Robert H.B. Baldwin, Jr.

Name:   Robert H.B. Baldwin, Jr. Title:   President & Chief Financial Officer
THE HEARTLAND PAYROLL COMPANY, L.L.C. By:  

/s/ Steven B. Gamary

Name:   Mark Strippy Title:   Chief Financial Officer DEBITEK, INC. By:  

/s/ Ron Farmer

Name:   Ron Farmer Title:   President HEARTLAND ACQUISITION, LLC By:  

/s/ Robert H.B. Baldwin, Jr.

Name:   Robert H.B. Baldwin, Jr. Title:   President & Chief Financial Officer



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

  as the Administrative Agent

By:  

/s/ John A. Horst

Name:   John A. Horst Title:   Vice President



--------------------------------------------------------------------------------

STATE OF     NEW JERSEY                        )      ) SS   
COUNTY OF MERCER                                )   

The foregoing instrument was acknowledged before me this 3rd day of August,
2009, by Robert H.B. Baldwin, Jr., the President and Chief Financial Officer of
Heartland Payment Systems, Inc., a Delaware corporation, on behalf of said
corporation.

 

/s/ Antoinette Battiato

Notary Public State of New Jersey My commission expires: 10/5/2013

 

 

 

 

 

STATE OF     OHIO                                      )      ) SS   
COUNTY OF CUYAHOGA                        )   

The foregoing instrument was acknowledged before me this 3rd day of August,
2009, by Steven B. Gamary, the Chief Financial Officer of The Heartland Payroll
Company, L.L.C., an Ohio limited liability company, on behalf of said limited
liability company.

 

/s/ [illegible]

Notary Public My commission expires: June 11, 2011



--------------------------------------------------------------------------------

STATE OF     NEW JERSEY                        )      ) SS   
COUNTY OF MERCER                                )   

The foregoing instrument was acknowledged before me this 3rd day of August,
2009, by Ron Farmer, the President of Debitek, Inc., a Delaware corporation, on
behalf of said corporation.

 

/s/ Antoinette Battiato

Notary Public My commission expires: 8/3/09

 

 

 

 

 

STATE OF     NEW JERSEY                        )      ) SS   

COUNTY OF MERCER                             

  )   

The foregoing instrument was acknowledged before me this 3rd day of August,
2009, by Robert H.B. Baldwin, Jr., the President and Chief Financial Officer of
Heartland Acquisition, LLC, Inc., a Delaware limited liability company, on
behalf of said limited liability company.

 

/s/ Antoinette Battiato

Notary Public State of New Jersey My commission expires: 10/5/2013



--------------------------------------------------------------------------------

SCHEDULE 1

Heartland Payment Systems, Inc. v. Global Payment Systems, MER-L-739-08,
Superior Court of New Jersey: Heartland obtained a judgment against defendant
for conversion of $265,405.78; however, Global’s counterclaim for breach of
contract is pending.

Heartland Payment Systems, Inc. v. Elizabeth Player, Michael Lawson, Musical
Events LLC, MER-L-185009, Superior Court of New Jersey: Heartland has asserted
claims for damages in excess of $600,000 relating to defendants’ fraud. Please
note that the $600,000 is how much Heartland Payment Systems lost and it does
not expect to collect that amount.

Heartland Payment Systems, Inc. v. Micros Systems, Inc., Merchant Link, LLC, and
Chase Paymentech Solutions, LLC, 3:07-CV-05629: Heartland’s claim for unfair
trade practices are pending and if damages are awarded they could exceed
$250,000.



--------------------------------------------------------------------------------

EXHIBIT A

INTELLECTUAL PROPERTY RIGHTS

Patents and Patent Applications

Unless otherwise noted below, Heartland Payment Systems is the owner of the
following patents and patent applications.

SYSTEMS AND METHODS FOR IMPLEMENTING PARKING TRANSACTIONS AND OTHER FINANCIAL
TRANSACTIONS

 

Abstract: A payment processing system configured to provide merchant-specific
accounts to consumers, such as virtual prepaid parking accounts, that are
accessed by payment instruments. In one embodiment, the payment processing
system can create and provide a variety of payment methodologies for purchases,
such as pay-as-you-go, virtual prepaid, virtual subscription, and post-paid
purchases. In some embodiments, the merchant can provide consumers with rewards
accounts and opportunities to earn reward points or other loyalty-based
currencies through qualifying purchase transactions. The system can also refund
merchant-specific accounts for returns or unused portions of prepaid resources.
The consumer can access their merchant-specific accounts for purchase payment or
refund using a preferred payment instrument, such as a credit or debit card.

 

Reference No. Status

  

Application Data

Publication Data

  

Assignment /

Status

69828-8001EP   

07815035.6

2007-05-15

 

EP 2030148

2009-03-04

  

Heartland

 

Pending

69828-8001US1   

11/748,384

2007-05-14

 

US 2007-0267479

2007-05-14

  

Heartland

 

Allowed

69828-8001WO   

PCT/US07/68972

2007-05-15

 

WO 2007/134323

2007-11-22

  

—

 

Partially Converted

SYSTEMS AND METHODS FOR IMPLEMENTING FINANCIAL TRANSACTIONS

 

Abstract:

A payment processing system to provide merchant-specific accounts to consumers
that are accessed by payment instruments. In one embodiment, the payment
processing system can create and provide a variety of payment methodologies for
purchases, such as pay-as-you-go, virtual prepaid, virtual subscription, and
post-paid



--------------------------------------------------------------------------------

 

purchases. The merchant may, in some embodiments provide consumers with merchant
rewards accounts and an opportunity to earn reward points or other loyalty-based
currencies through qualifying purchase transactions. The consumer may access
their merchant-specific accounts for purchase payment using a preferred payment
instrument, such as a credit or debit card.

 

Reference No. Status

  

Application Data

Publication Data

  

Assignment /

Status

69828-8003AU   

2007244907

2007-04-24

  

Heartland

 

Pending

69828-8003EP   

07761189.5

2007-04-24

 

EP 2024916

2009-02-18

  

Heartland

 

Pending

69828-8003IN   

4757/KOLNP/2008

2007-04-24

  

Heartland

 

Pending

69828-8003US1   

11/739,012

2007-04-23

 

US 2008-0040261

2008-02-14

  

Heartland

 

Pending

69828-8003WO   

PCT/US07/67299

2007-04-24

 

WO 2007/127729

2007-11-08

  

—

 

Partially Converted

METHOD AND SYSTEM FOR MICROPAYMENT TRANSACTIONS

 

Abstract: A micropayment system and method is presented for a payor U to
establish payment to payee M for a transaction T, which typically has a very low
value T¿V?. The micropayment scheme minimizes the bank’s processing costs, while
at the same time eliminating the need for users and merchants to interact in
order to determine whether a given micropayment should be selected for payment.
In one embodiment, the micropayment scheme includes time constraints, which
require that an electronic check C for the transaction T be presented to a bank
B for payment within a predetermined time/date interval. In another embodiment,
the micropayment scheme includes a selective deposit protocol, which guarantees
that a user is never charged in excess of what he actually spends, even within a
probabilistic framework. In another embodiment, the micropayment scheme includes
a deferred selection protocol, which provides the bank with control and
flexibility over the payment selection process.



--------------------------------------------------------------------------------

Reference No. Status

  

Application Data

Publication Data

  

Assignment /

Status

69828-8004US3   

10/476,128

2002-04-17

 

US 2004-0199475

2004-10-07

  

MIT

 

Pending

69828-8004WO   

PCT/US02/12189

2002-04-17

 

WO 2002/088874

2002-11-07

  

—  

 

Converted

Heartland Payment Systems has the exclusive license to these patents from
Massachusetts Institute of Technology.

MICROPAYMENT PROCESSING METHOD AND SYSTEM

 

Abstract: A method of producing an offer package (150) includes defining, within
the offer package (156), a description of an offered product. The cost of the
offered product and the merchant (154) making the offer are also defined within
the offer package (158), which includes an encrypted version of the offered
product (158, 160, 164).

 

Reference No. Status

  

Application Data

Publication Data

  

Assignment /

Status

69828-8005US2   

10/553,611

2008-01-08

 

US 2008-0232590

2008-09-25

  

Heartland/

P. Solomon

 

Pending

69828-8005WO   

PCT/US04/001845

2004-01-23

 

WO 2004/068293

2004-12-08

  

—  

 

Converted

MICROPAYMENT PROCESSING METHOD AND SYSTEM

 

Abstract: A payment processing system includes one transaction processor that
aggregates cost data associated with low-priced sales transactions between a
consumer and a merchant. The transaction processor sends data that represents
the aggregated cost data to an acquiring banking entity associated with the
merchant. The system also includes another transaction processor that stores
data that represents each individual low-priced sales transaction. The stored
data is accessible by one or more banking entities associated with the merchant.

 

35



--------------------------------------------------------------------------------

Reference No. Status

  

Application Data

Publication Data

  

Assignment /

Status

69828-8006CN   

200580028681.1

2005-06-27

 

CN 101010690

2007-08-01

  

Chockstone

 

Pending

69828-8006EP   

05778377.1

2005-06-27

 

EP 1769457

2007-04-04

  

Heartland

 

Pending

69828-8006HK   

08101222.0

2008-01-31

 

HK 1110674A

2008-07-18

  

Chockstone

 

Pending

69828-8006IN   

299/KOLNP/2007

2005-06-27

  

Peppercoin

 

Pending

69828-8006KR   

10-2007-7001803

2005-06-27

  

Chockstone

 

Pending

69828-8006WO   

PCT/US05/23013

2005-06-27

 

WO 2006/004794

2007-01-25

  

—  

 

Converted

SYSTEM FOR PROCESSING STORED VALUE INSTRUMENT

 

Abstract: Disclosed is a method for managing at least one transaction through
traditional credit card authorization payment infrastructures by supplying
personal account numbers to retailers. Personal account numbers correspond to
issuer managed accounts that may be assigned at point of sale, and activated at
redemption, and may restrict which merchants can process the personal account
number to extract value therefrom. Also disclosed is an apparatus for
distribution in retail and redemption at selected redemption sites. The
apparatus is a card that includes machine readable code and account information
where at least some of data corresponding to the machine readable code differs
from the account information. The card may configured to retain a personal
account number or other account information compatible with selected redemption
site interfaces. Redemption can be limited to selected retailers or groups of
retailers.



--------------------------------------------------------------------------------

Reference No. Status

  

Application Data

Publication Data

  

Assignment /

Status

0180-001   

60/552,309

 

03/11/2004 (Filed)

   Alliance Data Systems Corporation 0180-001WO   

PCT/US05/07838

 

03/10/2005 (filed)

   Alliance Data Systems Corporation 0180-001   

10/598,778

 

09/11/2006 (Filed)

   Alliance Data Systems Corporation 0180-001CA   

2,559,166

 

09/11/2006 (filed)

   Alliance Data Systems Corporation

APPARATUS AND METHOD FOR DOWNLOADING CONFIGURATION DATA TO CARD TERMINALS AND
FOR VIEWING ACTIVITY AT CARD TERMINALS

 

Abstract: Downloading configuration data to program card terminals and providing
real-time data of activity occurring at card terminals. A merchant can log on to
a system server and enter information to program options for its card terminals
such as via a web page on an Internet site. The system server formats the
information into a file based upon a communication protocol and programming
rules for the card terminal, and downloads the file to it as a data stream. The
card terminal programs itself according to the configuration data. A merchant
can also view data for activity occurring at its card terminals, possibly in
real-time proximate to detection of the activity by the system server. In
conjunction with processing transactions or other activity from the card
terminals, the system server replicates the records for the activity and makes
them available to merchants such as via a web page on an Internet site. Both the
entry of configuration data and viewing of real-time activity can occur at a
network connection remote from the card terminals, allowing the merchants to
program the card terminals and view their activity at any location having
network access.

 

Reference No. Status

  

Application Data

Publication Data

  

Assignment /

Status

32694/US   

11/27/2001

 

[09/993767]

  

Pending

 

Published

SYSTEM AND METHOD OF AGGREGATING MULTIPLE TRANSACTIONS OVER NETWORK-BASED
ELECTRONIC PAYMENT TRANSACTION PROCESSING SYSTEM

 

Abstract:

A system and method of aggregating multiple transactions over a network-based



--------------------------------------------------------------------------------

 

electronic payment transaction processing system is provided. The system
includes a transport-aggregating clear-text Internet transaction (TACIT) server
designed to allow conventional electronic payment transaction processing systems
to work over networks which rely on the Internet Protocol, and to still support
the fault-tolerance and load balancing. In one embodiment, the system aggregates
multiple transmission control protocol sockets into a single socket to a
back-end payment processing system in a single application. The
transport-aggregating, cleartext Internet transaction (TACIT) server resides on
an intermediate system that is positioned between the Internet endpoints and a
payment transaction processing system (TPS).

 

Reference No. Status

  

Application Data

Publication Data

  

Assignment /

Status

34196/US/2   

3/29/2005

 

[11/092529]

 

20050216404

  

Pending

 

Published



--------------------------------------------------------------------------------

Registered Trademarks and Trademark Applications

Heartland Payment Systems, Inc. is the owner of all of the following trademarks
and trademark applications.

 

Mark

  

Country

  

App No

  

App Date

  

Reg. No

  

Reg. Date

  

Class

  

Goods and Services

CHOCKSTONE    Canada    1185369    7/22/2003    TMA694217    8/16/2007    36   
Payment and transaction processing services; credit card services; credit card
transaction processing services; debit card services; debit card transaction
processing services; develop, implement and manage contests, stored value
programs, marketing programs and incentive award programs to promote the sale of
products and services of others and consulting services for the same; financial
services, namely providing on-line stored value accounts in an electronic
environment; issuing stored value cards; processing stored value cards;
financial services, namely operating an account-based system to process and
support consumer, merchant and corporate payment program transactions CHOCKSTONE
   Mexico    611401    7/23/2003    806443    7/23/2003    36    Payment and
transaction processing services; credit card services; credit card transaction
processing services; debit card services; debit card transaction processing
services; providing stored value programs; financial services, namely, providing
on-line stored value accounts in an electronic environment; issuing stored value
cards; financial services, namely operating an account-based system to process
and support consumer, merchant, and corporate payment program transactions



--------------------------------------------------------------------------------

CHOCKSTONE    United States    78/206,628    1/23/2003    2,949,857    5/10/2005
   35, 36   

Class 35: Develop, implement and manage contests, stored value programs,
marketing programs and incentive award programs to promote the sale of products
and services of others and consulting services for the same

 

Class 36: Payment and transaction processing services; credit card services;
credit card transaction processing services; debit card services; debit card
transaction processing services; check processing services; financial services,
namely providing on-line stored value accounts in an electronic environment;
issuing stored value cards; processing stored value cards; financial services,
namely operating an account-based system to process and supports consumer,
merchant, and corporate payment program transactions

CHOCKSTONE and Design

 

LOGO [g18274tx_040.jpg]

   Mexico    611402    7/23/2003    808950    7/23/2003    36    Payment and
transaction processing services; credit card services; credit card transaction
processing services; debit card services; debit card transaction processing
services; providing stored value programs; financial services, namely, providing
on-line stored value accounts in an electronic environment; issuing stored value
cards; financial services, namely operating an account-based system to process
and support consumer, merchant, and corporate payment program transactions



--------------------------------------------------------------------------------

DELIVERING THE FUTURE OF STORED VALUE    Canada    1314816    8/25/2006   
TMA719465    7/25/2008    35, 36   

(1) Promoting the sale of products and services of others through the
administration of consumer loyalty and incentive award programs.

 

(2) Payment and transaction processing services; credit card services; credit
card transaction processing services; debit card services; debit card
transaction processing services; check processing services; administrating
stored value cards for consumer loyalty and incentive award programs; financial
services, namely, providing on-line administration and reporting for stored
value card accounts; issuing stored value cards; financial services, namely
operating an account-based system to process and support consumer, merchant, and
corporate payment program transactions.

 

(3) Providing loyalty and incentive programs to promote the sale of products and
services of others.

 

(4) Payment and transaction processing services; credit card services; credit
card transaction processing services; debit card services; debit card
transaction processing services; providing stored value programs; financial
services, namely, providing on-line stored value accounts in an electronic
environment; issuing stored value cards; financial services, namely operating an
account-based system to process and support consumer, merchant, and corporate
payment program transactions

DELIVERING THE FUTURE OF STORED VALUE    Mexico    802947    8/25/2006   
1011031    8/25/2006    35    Providing loyalty and incentive programs to
promote the sale of products and services of others.

 



--------------------------------------------------------------------------------

DELIVERING THE FUTURE OF STORED VALUE    United States    78/824,709   
2/27/2006    3,336,877    11/13/2007    35, 36   

Class 35: Providing loyalty and incentive programs to promote the sale of
products and services of others

 

Class 36: Payment and transaction processing services; credit card services;
credit card transaction processing services; debit card services; debit card
transaction processing services; providing stored value programs; financial
services, namely providing on-line stored value accounts in an electronic
environment; issuing stored value cards; financial services, namely operating an
account-based system to process and support consumer, merchant, and corporate
payment program transactions

E3    United States of America    77/656,465    01/26/2009          42    Data
encryption services in the field of payment card processing LOGO
[g18274tx_042.jpg]    United States of America    77/689,721    03/12/2009      
   42    Data encryption services in the field of payment card processing GIVE
SOMETHING BACK NETWORK    United States of America    77/193,183    5/30/2007   
      35    Promoting the issuance of credit card, debit card, smart card and
payment card accounts through the administration of incentive award programs,
loyalty programs and affinity programs GIVE SOMETHING BACK NETWORK    United
States of America    77/193,194    5/30/2007          36    Financial services,
namely, credit card, debit card, smart card and payment card transaction
processing services; credit card, debit card, smart card and payment card
verification services; check verification and processing services; philanthropic
services concerning monetary donations, charitable fund raising services;
providing interactive websites containing information related to all the
foregoing services GSB NETWORK    United States of America    77/193,240   
5/30/2007    3,541,055    12/2/2008    35    Promoting the issuance of credit
card, debit card, smart card and payment card accounts through the
administration of incentive award programs, loyalty programs and affinity
programs



--------------------------------------------------------------------------------

GSB NETWORK    United States of America    77/193,405    5/30/2007    3,541,055
   12/2/2008    36    Financial services, namely, credit card, debit card, smart
card and payment card transaction processing services; credit card, debit card,
smart card and payment card verification services; check verification and
processing services; philanthropic services concerning monetary donations,
charitable fund raising services; providing interactive websites containing
information related to all the foregoing services HEARTLAND AUTO RECOVERY   
United States of America    77/523,322    7/16/2008    3,642,349    6/23/2009   
36    Financial services, namely, check recovery services; check verification
and processing services; providing electronic processing of electronic funds
transfer, ACH, electronic check and electronic payments; electronic processing
and transmission of payment data; electronic funds transfer services; providing
online financial services to retail merchants, namely, providing financial
account management services and financial clearance services in the nature of
clearing and settling financial transactions for merchants; information
services, namely, financial information provided by electronic means

HEARTLAND BATCH EXPRESS and Design

 

LOGO [g18274tx_043.jpg]

   United States                36   



--------------------------------------------------------------------------------

HEARTLAND CAMPUS ONECARD    United States of America    77/737,060    5/17/2009
         36    Financial services, namely, credit card, debit card, bank card,
smart card and payment card transaction processing services; credit card, debit
card, bank card, smart card and payment card verification services; check
verification and processing services; credit card, debit card, bank card, smart
card and payment card authorization services; electronic processing and
transmission of payment data; electronic funds transfer services; payroll tax
debiting services; providing online financial services to retail merchants,
namely, providing financial account management services and financial clearance
services in the nature of clearing and settling financial transactions for
merchants; information services, namely, financial information provided by
electronic means; encoded smart cards containing programming used to provide
identity authentication, facilities access and electronic payment services

HEARTLAND CONNECT and Design

 

LOGO [g18274tx_044.jpg]

   United States    77/702,184    3/30/2009          42    Providing temporary
online non-downloadable computer software for use in accessing online credit and
debit card transaction processing services HEARTLAND GIVE SOMETHING BACK NETWORK
   United States of America    77/193,131    5/30/2007          35    Promoting
the issuance of credit card, debit card, smart card and payment card accounts
through the administration of incentive award programs, loyalty programs and
affinity programs HEARTLAND GIVE SOMETHING BACK NETWORK    United States of
America    77/193,160    5/30/2007          36    Financial services, namely,
credit card, debit card, smart card and payment card transaction processing
services; credit card, debit card, smart card and payment card verification
services; check verification and processing services; philanthropic services
concerning monetary donations, charitable fund raising services; providing
interactive websites containing information related to all the foregoing
services



--------------------------------------------------------------------------------

HEARTLAND ONECARD    United States of America    77/737,046    5/14/2009      
   36    Financial services, namely, credit card, debit card, bank card, smart
card and payment card transaction processing services; credit card, debit card,
bank card, smart card and payment card verification services; check verification
and processing services; credit card, debit card, bank card, smart card and
payment card authorization services; electronic processing and transmission of
payment data; electronic funds transfer services; payroll tax debiting services;
providing online financial services to retail merchants, namely, providing
financial account management services and financial clearance services in the
nature of clearing and settling financial transactions for merchants;
information services, namely, financial information provided by electronic
means; encoded smart cards containing programming used to provide identity
authentication, facilities access and electronic payment services HEARTLAND
PAYDAY    United States    78/152,961    8/9/2002    2,912,635    12/21/2004   
36    Debit account services featuring a computer readable card

HEARTLAND PAYDAY and Design

 

LOGO [g18274tx_045.jpg]

   United States    78/153,278    8/12/2002    2,747,285    8/5/2003    36   
Debit account services featuring a computer readable card HEARTLAND PAYMENT
SYSTEMS    United States of America    75/374,633    10/16/1997    2,742,163   
7/29/2003    36    credit card, debit card and bank card processing services,
credit card, debit card and bank card verification services; check verification
and processing services; electronic funds transfer services



--------------------------------------------------------------------------------

HEARTLAND PAYMENT SYSTEMS THE HIGHEST STANDARDS and Design

 

LOGO [g18274tx_046a.jpg]

   United States of America    77/044,321    11/15/2006    3,315,693   
10/23/2007    36    Financial services, namely, credit card, debit card and bank
card transaction processing services, credit card, debit card and bank card
verification services; check verification and processing services; credit card,
debit card and bank card authorization services; electronic processing and
transmission of payment data; electronic funds transfer services; payroll tax
debiting services; providing online financial services to retail merchants,
namely, providing financial account management services and financial clearance
services in the nature of clearing and settling financial transactions for
merchants; information services, namely, financial information provided by
electronic means.

HEARTLAND PAYMENT SYSTEMS THE HIGHEST STANDARDS THE MOST TRUSTED TRANSACTIONS
and Design

 

LOGO [g18274tx_046b.jpg]

   United States of America    77/241,827    7/30/2007    3,578,543    2/24/2009
   36    Financial services, namely, credit card, debit card, bank card, smart
card and payment card transaction processing services; credit card, debit card,
bank card, smart card and payment card verification services; check verification
and processing services; credit card, debit card, bank card, smart card and
payment card authorization services; electronic processing and transmission of
payment data; electronic funds transfer services; payroll tax debiting services;
providing online financial services to retail merchants, namely, providing
financial account management services and financial clearance services in the
nature of clearing and settling financial transactions for merchants;
information services, namely, financial information provided by electronic means
HEARTLAND POS GATEWAY    United States    78/787,814    1/9/2006    3,304,297   
10/2/2007    36    Providing electronic processing of credit card and debit card
transactions via a proprietary and secure financial global computer network

HEARTLAND POS GATEWAY and Design (color mark)

 

LOGO [g18274tx_046c.jpg]

   United States of America    78/787,830    1/9/2006    3,304,298    10/2/2007
   36    providing electronic processing of credit card and debit card
transactions via a proprietary and secure financial global computer network



--------------------------------------------------------------------------------

HEARTLAND SMARTLINK    United States of America    77/757,776    6/11/2009      
   36    Financial services, namely, credit card, debit card, bank card, smart
card and payment card transaction processing services; credit card, debit card,
bank card, smart card and payment card verification services; check verification
and processing services; credit card, debit card, bank card, smart card and
payment card authorization services; electronic processing and transmission of
payment data; electronic funds transfer services; payroll tax debiting services;
providing online financial services to retail merchants, namely, providing
financial account management services and financial clearance services in the
nature of clearing and settling financial transactions for merchants HEARTLAND
SMARTLINK    United States of America    77/757,779    6/11/2009          38   
Providing access to secure telecommunication networks; providing electronic
transmission of data in the fields of payment card processing, electronic funds
transfer, check management, energy management, facilities management, inventory
management and back office systems; transmission of information by electronic
communications networks HEARTLAND SMARTOPS    United States of America   
77/771,353    6/30/2009          42    Computer services, namely, providing a
web-based school management system and online portal for providing financial
management, admissions management, education management and records management

HEARTLAND SMARTOPS

 

LOGO [g18274tx_047.jpg]

   United States of America    77/771,359    6/30/2009          42    Computer
services, namely, providing a web-based school management system and online
portal for providing financial management, admissions management, education
management and records management



--------------------------------------------------------------------------------

HEARTLAND TABLE SIDE    United States of America    77/523,312    7/16/2008   
3,642,348    6/23/2009    36    Financial services, namely, electronic
processing and transmission of payment data; wireless electronic payment
management and processing services for restaurants and other merchants;
providing electronic payment credit card, debit card, bank card, smart card and
payment card transaction processing services; credit card, debit card, bank
card, smart card and payment card verification services; credit card, debit
card, bank card, smart card and payment card authorization services; electronic
funds transfer services; providing online financial services to retail
merchants, namely, providing financial account management services and financial
clearance services in the nature of clearing and settling financial transactions
for merchants; information services, namely, financial information provided by
electronic means; gift and loyalty card program services

HEARTLAND WEBCONNECT and Design

 

LOGO [g18274tx_048a.jpg]

   United States of America    77/509,272    6/26/2006    3,625,889    5/26/2009
   42    providing temporary online non-downloadable computer software for use
in accessing online credit and debit card transaction processing services
HLEARNING    United States of America    78/426,368    5/27/2004    3,088,561   
5/2/2006    41    Educational services, namely, conducting online classes,
workshops and courses, to merchants to further their understanding of credit
card processing services and charges

HPS and Design

 

LOGO [g18274tx_048b.jpg]

   United States of America    78/537,554    12/23/2004    3,308,348   
10/9/2007    35    payroll preparation services; administration of business
payroll for others

HPS and Design

 

LOGO [g18274tx_048c.jpg]

   United States of America    78/977,202    9/19/2006    3,146,961    9/19/2006
   36    financial services, namely, credit card, debit card and bank card
transaction processing services, credit card, debit card and bank card
verification services; check verification and processing services; payroll tax
debiting services; providing online financial services to retail merchants,
namely, providing financial account management services and financial clearance
services in the nature of clearing and settling financial transactions for
merchants



--------------------------------------------------------------------------------

HPS and Design (color mark)

 

LOGO [g18274tx_049a.jpg]

   United States of America    78/537,548    12/23/2004    3,303,529   
10/2/2007    35    payroll preparation services; administration of business
payroll for others

HPS and Design (color mark)

 

LOGO [g18274tx_049b.jpg]

   United States of America    78/977,201    12/23/2004    3,146,960   
9/19/2006    36    financial services, namely, credit card, debit card and bank
card transaction processing services, credit card, debit card and bank card
verification services; check verification and processing services; payroll tax
debiting services; providing online financial services to retail merchants,
namely, providing financial account management services and financial clearance
services in the nature of clearing and settling financial transactions for
merchants

HPS EXCHANGE and Design

 

LOGO [g18274tx_049c.jpg]

   United States of America    78/258,837    6/5/2003    2,877,400    8/24/2004
   36    financial services, namely, credit card processing services INSTALERT
   United States of America    77/690,595    3/13/2009          45    providing
credit card fraud detection services to merchants via the Internet INSTAVIEW   
United States of America    78/592,538    3/22/2005    3,132,232    8/22/2006   
36    providing account transaction information to merchants, namely, credit
card and debit card transactions information and balances via a secure Internet
website



--------------------------------------------------------------------------------

MERCHANT BILL OF RIGHTS    Canada    1,439,896    6/1/2009          35   
Business advisory services, consultancy and information; public advocacy to
promote awareness of credit, debit and payment card processing practices;
information, advisory and consultancy services relating to credit, debit and
payment card processing practices, including such services provided online or
via the Internet; providing a website featuring information about credit, debit
and payment card processing services MERCHANT BILL OF RIGHTS    United States of
America    78/913,582    6/21/2006         

35

 

36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

  

Financial records management.

 

Financial services, namely, credit card, debit card, payment card and bank card
transaction processing services, credit card, debit card, payment card and bank
card verification services; check verification and processing services; credit
card, debit card, payment card and bank card authorization services; payroll tax
debiting services; providing online financial services to retail merchants,
namely, providing financial account management services and financial clearance
services in the nature of clearing and settling financial transactions for
merchants; electronic payment, namely, electronic processing and transmission of
payment data; electronic funds transfer services; and information services,
namely, financial information provided by electronic means; remote capture and
deposit of check images; financial records management; financial assessment and
risk management services for others

 

Electronic imaging, scanning and digitizing for remote capture and deposit of
check images for purposes of settlement



--------------------------------------------------------------------------------

MERCHANT BILL OF RIGHTS    United States of America    77/627,842    12/5/2008
        

35

 

 

 

36

  

Business advisory services, consultancy and information; public advocacy to
promote awareness of credit, debit and payment card processing practices

 

Information, advisory and consultancy services relating to credit, debit and
payment card processing practices, including such services provided online or
via the Internet; providing a website featuring information about credit, debit
and payment card processing services

ONECARD Logo

 

LOGO [g18274tx_051a.jpg]

   United States    77/756,670    6/10/2009          36    Financial services,
namely, credit card, debit card, bank card, smart card and payment card
transaction processing services; credit card, debit card, bank card, smart card
and payment card verification services; check verification and processing
services; credit card, debit card, bank card, smart card and payment card
authorization services; electronic processing and transmission of payment data;
electronic funds transfer services; payroll tax debiting services; providing
online financial services to retail merchants, namely, providing financial
account management services and financial clearance services in the nature of
clearing and settling financial transactions for merchants; information
services, namely, financial information provided by electronic means; encoded
smart cards containing programming used to provide identity authentication,
facilities access and electronic payment services

ONLINE MERCHANT CENTER and Design

 

LOGO [g18274tx_051b.jpg]

   United States of America    78/588,492    3/16/2005    3,103,510    6/13/2006
   36    providing credit and debit card transaction data and cash management
data to merchants via a secure Internet website



--------------------------------------------------------------------------------

PASSPORT    United States of America    78/734,618    6/14/2004    3,303,428   
10/2/2007    36    Providing online financial services to retail merchants,
namely, providing on-line transaction processing and reporting services in the
field of credit card, debit card and bankcard processing services PEPPERCOIN   
Australia    942960    2/10/2003    942960    2/10/2003    9, 36, 42   

Class 9: Computer programs for use in producing, processing and authenticating
payment requests; computers.

 

Class 36: Payment services, namely producing, processing and authenticating
electronic payment requests; consulting services in the field of producing,
processing and authenticating payment requests.

 

Class 42 Computer software maintenance; computer software support, namely
integration and customization of computer software for others.

PEPPERCOIN    China    3528712    4/16/2003    3528712    10/21/2004    9   
Computers and their external equipment PEPPERCOIN    China    3528711   
4/16/2003    3528711    4/27/2005    36    Financial affairs PEPPERCOIN    China
   3528710    4/16/2003    3528710    5/6/2005    42    Computer programming,
and concerned services. PEPPERCOIN    Community Trademark    3043064   
2/10/2003    3043064    3/4/2005    9, 36, 42   

Class 9: Computer programs for use in producing, processing and authenticating
payment requests; computers.

 

Class 36: Payment services, namely producing, processing and authenticating
electronic payment requests; consulting services in the field of producing,
processing and authenticating payment requests.

 

Class 42 Computer software maintenance; computer software support, namely
integration and customization of computer software for others.

PEPPERCOIN    India    1177835       1177835    2/23/2003    9    PEPPERCOIN   
India    1177838       1177838    2/24/2003    16   



--------------------------------------------------------------------------------

PEPPERCOIN    Japan    2003-015659    2/28/2003    4737815    1/9/2004    9, 36,
42   

Class 9: Electrical and scientific apparatus

 

Class 36: Insurance and financial services

 

Class 42: Scientific and technological services

PEPPERCOIN    United States    78/153,780    8/12/2002    2,968,089    7/12/2005
   9    Downloadable computer programs for use in producing, processing and
authenticating payment requests PEPPERCOIN    United States    78/153,786   
8/13/2002    2,896,341    10/19/2004    36    Payment services, namely
producing, processing and authenticating Electronic payment requests; consulting
services in the field of producing, Processing and authenticating payment
requests PEPPERCOIN    United States    78/153,792    8/13/2002    2,896,341   
10/19/2004    42    Computer software maintenance; computer software support,
namely, integration and customization of computer software for others RECEIPT
AND RESPOND    Canada    1359598    8/13/2007          35, 36    Providing
loyalty and incentive programs to promote the sale of products and services of
others; payment and transaction processing services; credit card services;
credit card transaction processing services; debit card services; debit card
transaction processing services; check processing services; providing stored
value programs; financial services, namely providing on-line stored value
accounts in an electronic environment; issuing stored value cards; financial
services, namely operating an account based system to process and support
consumer, merchant, and corporate payment program transactions; advertising
services, namely, assisting retailers with the selling of advertising space on
point of sale receipts, emails, text messages, and other forms of consumer
communications, and tracking purchasing behavior resulting from such advertising



--------------------------------------------------------------------------------

RECEIPT AND RESPOND    Mexico    875037    8/13/2007          35    Providing
stored value programs, namely, providing stored value gift cards and pre-paid
cards; advertising services, namely, assisting retailers with the selling of
advertising space on point of sale receipts and tracking purchasing behavior
resulting from such advertising; advertising services, assisting retailers with
the selling of advertising space on point of sale receipts, emails, text
messages and other forms of consumer communications, and tracking purchasing
behavior resulting from such advertising. RECEIPT AND RESPOND    Mexico   
875036    8/13/2007          36    Payment and transaction processing services;
credit card services; credit card transaction processing services; debit card
services; debit cards transaction processing services; check processing
services; financial services, namely providing on-line stored value accounts in
an electronic environment; issuing a stored value cards; financial services,
namely operating and account-based system to process and support consumer,
merchant, and corporate payment program transactions.



--------------------------------------------------------------------------------

RECEIPT AND RESPOND    United States    77/105,521    2/12/2007          35, 36
  

Class 35: Providing loyalty and incentive programs to promote the sale of
products and services of others; advertising services, namely, assisting
retailers with customer loyalty and incentive programs by assisting with the
sale of advertising space on point of sale receipts, emails, text messages and
other consumer communications; advertising services, namely, tracking customer
loyalty data and purchasing behavior resulting from such advertising

 

Class 36: Payment and transaction processing services; credit card services;
credit card transaction processing services; debit card services; debit card
transaction processing services; providing stored value programs; financial
services, namely, providing on-line stored value accounts in an electronic
environment; issuing stored value cards; financial services, namely, operating
an account-based system to process and support consumer, merchant, and corporate
payment program transactions.

SIMPLYLOYALTY    Australia    1230158    3/14/2008          35, 36   

Class 35: Advertising; business management; business administration; office
functions; providing loyalty and incentive programs to promote the sale of
products and services of others

 

Class 36: Insurance; financial affairs; monetary affairs; real estate affairs;
payment and transaction processing services; credit card services; credit card
transaction processing services; debit card services; debit card transaction
processing services; providing stored value programs; financial services, namely
providing on-line stored value accounts in an electronic environment; issuing
stored value cards; financial services, namely operating an account-based system
to process and support consumer, merchant, and corporate payment program
transactions



--------------------------------------------------------------------------------

SIMPLYLOYALTY    Canada    1387548    3/14/2008          35, 36   

(1) Providing loyalty and incentive programs to promote the sale of products and
services of others.

 

(2) Payment and transaction processing services; credit card services; credit
card transaction processing services; debit card services; debit card
transaction processing services; providing stored value programs; financial
services, namely providing on-line stored value accounts in an electronic
environment; issuing stored value cards; financial services, namely operating an
account-based system to process and support consumer, merchant, and corporate
payment program transactions

SIMPLYLOYALTY    Mexico    921102    3/14/2008    1081464    3/14/2008    35   
SIMPLYLOYALTY    Mexico    921104    3/14/2008          36    SIMPLYLOYALTY   
United States    77/279,494    9/14/2007          35, 36   

Class 35: Providing loyalty and incentive programs to promote the sale of
products and services of others

 

Class 36: Payment and financial transaction processing services; credit card
services; credit card transaction processing services; debit card services;
debit card transaction processing services; providing stored value programs in
the nature of recording, storing and redeeming reward currency in various forms;
financial services, namely, providing on-line stored value accounts in an
electronic environment; issuing stored value cards; financial services, namely,
operating an account-based system to process and support consumer, merchant, and
corporate payment program transactions



--------------------------------------------------------------------------------

SINGLE SWIPE    Canada    1243487    1/13/2005          35, 36   

(1) Develop, implement and manage contests, stored value programs, marketing
programs and incentive award programs to promote the sale of products and
services of others and consulting services for the same.

 

(2) Payment and transaction processing services; credit card services; credit
card transaction processing services; debit card services; debit card
transaction processing services; check processing services; financial services,
namely providing on-line stored value accounts in an electronic environment;
issuing stored value cards; processing stored value cards; financial services,
namely operating an account-based system to process and support consumer,
merchant and corporate payment program transactions

SINGLE SWIPE    Mexico    698948    1/27/2005          35    SINGLE SWIPE   
Mexico    698947    1/27/2005          36    SINGLE SWIPE    United States   
78/449,880    7/13/2004          35    Promoting the sale of the goods and
services of others through promotional contests, the administration of incentive
award programs, and arranging and conducting marketing promotional events for
others SINGLE SWIPE    United States    78/449,881    7/13/2004    3,604,275   
4/7/2009    36    Bill payment services; banking and financial services, namely,
credit card transaction processing services; credit card services; credit card
transaction processing services; debit card services; debit card transaction
processing services ;check processing services; financial services, namely,
providing on-line stored value accounts in an electronic environment; issuing
stored value cards; processing stored value cards; financial services, namely,
operating an account-based system to process and support consumer, merchant, and
corporate payment program transactions



--------------------------------------------------------------------------------

THE TECHNOLOGY BEHIND STORED VALUE    United States    78/334,731    12/1/2003
   3,077,452    4/4/2006    35, 36   

Class 35: Providing loyalty and incentive programs to promote the sale of
products and services of others

 

Class 36: Payment and transaction processing services; credit card services;
credit card transaction processing services; debit card services; debit card
transaction processing services; check processing services; providing stored
value programs; financial services, namely providing on-line stored value
accounts in an electronic environment; issuing stored value cards; financial
services, namely operating an account-based system to process and support
consumer, merchant, and corporate payment program transactions

Copyrights and Copyright Applications

None.

Intellectual Property Licenses

None.



--------------------------------------------------------------------------------

EXHIBIT B

(See Section 4.4 and 4.8 of Security Agreement)

AMENDMENT

This Amendment, dated                     ,         is delivered pursuant to
Section [4.4][4.8] of the Security Agreement referred to below. All defined
terms herein shall have the meanings ascribed thereto or incorporated by
reference in the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
August 3, 2009, among the undersigned, as the Grantors, and JPMorgan Chase Bank,
N.A., as the Administrative Agent, (the “Security Agreement”) and that the
Collateral listed on Schedule I to this Amendment shall be and become a part of
the Collateral referred to in said Security Agreement and shall secure all
Secured Obligations referred to in said Security Agreement.

 

HEARTLAND PAYMENT SYSTEMS, INC. By:  

 

Name:  

 

Title:  

 

THE HEARTLAND PAYROLL COMPANY, L.L.C. By:  

 

Name:  

 

Title:  

 

DEBITEK, INC. By:  

 

Name:  

 

Title:  

 

HEARTLAND ACQUISITION, LLC By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

STOCKS

 

Issuer

  Certificate
Number(s)   Number of Shares   Class of Stock   Percentage of
Outstanding
Shares                                

BONDS

 

Issuer

  Number   Face Amount   Coupon Rate   Maturity                                

GOVERNMENT SECURITIES

 

Issuer

  Number   Type   Face Amount   Coupon Rate   Maturity                          
             

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Issuer

  Description of Collateral   Percentage Ownership Interest                

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

COMMERCIAL TORT CLAIMS

 

Description of Claim

  Parties   Case Number; Name of Court
where Case was Filed        



--------------------------------------------------------------------------------

EXHIBIT C

(See Section 7.20 of Security Agreement)

ADDITIONAL GRANTOR SUPPLEMENT

THIS ADDITIONAL GRANTOR SUPPLEMENT is made by the undersigned as of
[                    , 200    ], and supplements the Pledge and Security
Agreement dated as of August 3, 2009 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, including as supplemented
by this Additional Grantor Supplement, the “Security Agreement”; capitalized
terms used and not otherwise defined herein shall have the meanings given them
in the Security Agreement), made by Heartland Payment Systems, Inc., a Delaware
corporation, The Heartland Payroll Company, L.L.C., an Ohio limited liability
company, and Debitek, Inc., a Delaware corporation (collectively, the “Existing
Grantors”), in favor of the Secured Parties (as defined in the Security
Agreement).

WITNESSETH:

WHEREAS, the Security Agreement provides that any Person that becomes a
Guarantor in accordance with Section 5.09 of the Credit Agreement (as defined in
the Security Agreement), although not a Grantor under the Security Agreement at
the time of the initial execution thereof, may become a Grantor under the
Security Agreement upon the delivery to the Administrative Agent of a supplement
in substantially the form of this Additional Grantor Supplement; and

WHEREAS, the undersigned was not a Guarantor on the date of the Security
Agreement and, therefore, was not a party to the Security Agreement but now
desires to become a Grantor thereunder;

NOW, THEREFORE, the undersigned hereby agrees as follows:

The undersigned agrees to be bound by all of the provisions of the Security
Agreement applicable to a Grantor thereunder and agrees that it shall, on the
date this Additional Grantor Supplement is accepted by the Administrative Agent,
become a Grantor, for all purposes of the Security Agreement to the same extent
as if originally a party thereto with the representations and warranties
contained therein being deemed to be made by the undersigned as of the date
hereof. The undersigned agrees to be bound by all of the covenants and
provisions in the Security Agreement applicable to a Grantor, and the
undersigned grants to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in the entire right, title, and interest of the
undersigned in and to all Collateral of such Grantor, as more fully set forth in
Article II of the Security Agreement.

The undersigned and the Existing Grantors agree that Exhibit A attached to this
Amendment shall replace the corresponding exhibits in the Security Agreement and
that the perfection certificate attached to this Amendment shall replace the
Perfection Certificate referenced in the Security Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Additional Grantor
Supplement to be executed and delivered by a duly authorized officer on the date
first above written.

 

[NAME OF GRANTOR] By:  

 

Name:  

 

Title:  

 

 

Address for Notices: [  

 

  ] [  

 

  ] [  

 

  ] [  

 

  ]

 

AGREED AND ACCEPTED: HEARTLAND PAYMENT SYSTEMS, INC. By:  

 

Name:  

 

Title:  

 

THE HEARTLAND PAYROLL COMPANY, L.L.C. By:  

 

Name:  

 

Title:  

 

DEBITEK, INC. By:  

 

Name:  

 

Title:  

 

HEARTLAND ACQUISITION, LLC By:  

 

Name:  

 

Title:  

 